                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 COREY L. DIAMOND,                          )
                                            )
       Plaintiff,                           )
                                            )
 vs.                                        )   CIVIL ACTION 20-0078-CG-MU
                                            )
 MOBILE HOUSING BOARD,                      )
                                            )
       Defendant.                           )

                                     JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action be DISMISSED WITHOUT

PREJUDICE, prior to service of process, because Diamond has failed to state a §

1983 claim against the Mobile Housing Board, see 28 U.S.C. § 1915(e)(2)(B)(ii). It is

further ORDERED that Plaintiff is extended leave to file an amended complaint by

not later than April 10, 2020, see Butler v. Morgan, 562 Fed.Appx. 832, 835 (11th

Cir. Apr. 3, 2014) (finding that a district court must grant a plaintiff at least one

opportunity to amend his complaint before dismissal, even if the plaintiff never

seeks leave to amend, if it appears that the filing of an amended complaint might

cure noted deficiencies); however, Plaintiff is specifically cautioned that he must

supply additional information to satisfy this Court that he has a plausible claim for

relief against the Mobile Housing Authority.

       DONE and ORDERED this 27th day of March, 2020.

                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
